examined under the first inventor to file provisions of the AIA .
                  
                                                    DETAILED ACTION
                                                              Status
 1.             This application is the continuation of the parent application 15/359,427 which had canceled all but the amended claims 31 – 39, renumbered as claims 1 – 9 in the allowed US patent number 10,171,779. 
      Claims 1 – 30 have been canceled.
 

Response to Argument
2.            Continued Examination Under 37 CFR 1.114:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/24/2020 has been entered.       

        
               Applicant's arguments filed 11/24/2020 have been fully considered. As applicant has requested the examiner conducted an interview attached regarding this office action. The amended independent claim 31, adds the limitation "controlling the Blackham et al (US 5978142 A) is added. Also the applicant argues the previous limitation “processing the image data to determine black levels of the image; if a black level of the first projector is greater than the black levels of the image, reducing a brightness of the first projector by an amount based on the black levels of the image” which was met by Damberg. 
               The examiner respectfully disagrees, because this limitation was met by Damberg [0085] and also by [0080, 84], while the applicant is only arguing [0085] based on verbatim matching. That is, [0085] met the equivalent of the claim language as one of ordinary skill in art understands the equivalent terms, and additionally for the verbatim language [0080] and [0084] were provided to further explain the details. Particularly note for the verbatim matching of “black level is reduced” as cited [0080] “This leakage light may be perceived by viewers as a raising of the black level (e.g. blacks take on a grey appearance over the entire image).  Highlight projector 80 includes a spatial filter 84 which, in the illustrated embodiment includes a mask 85 provided in a Fourier plane in the optical path between spatial light modulator 83 and screen 18.  Mask 85 blocks the DC spatial frequency component (i.e. a component of the signal affecting all pixels in the displayed image) thereby decreasing the black level while still passing the highlights. 
             However, while Damberg [0080, 84 – 85] discloses "controlling the first projector based on the determined black levels of the image", and “controlling the second projector”; but Damberg does not explicitly disclose the amended limitations "controlling the second projector based on the determined black levels of the image"; for Blackham et al (US 5978142 A) is added as a second reference that teaches controlling both projectors based on the determined black levels of the image.


Double Patenting
       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.             Claims 31, 33, 36, 37, 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 9, 8 respectively of U.S. Patent No. 10,171,779. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims encompass all the limitations of the instant application claims as they are narrower including other limitations, thus patent claims anticipate the instant application claims.  



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.     Claims 31, 32, 34, 36 – 37, 40 – 45, 48, 50 rejected under 35 U.S.C. 103 as being un-patentable over Damberg et al., hereinafter Damberg (US 20140043352 A1) in view of Blackham et al., hereinafter Blackham (US 5978142 A).

            Regarding claim 31, Damberg discloses “A method for displaying an image defined by image data using a system comprising a first projector and a second projector wherein the first projector has a lower dynamic range than the second projector  {Fig 3, [0010, 50]},              
               {[0003] discloses that Damberg is in the art of providing high dynamic range (HDR) projection system and per [0010, 50] using a lower dynamic range as main projector for the base image (low LDR image) of the video, and using the second projector (highlight projector) as an additional projector to create an HDR projected image by highlighting (boosting) the peak luminance of LDR (main) projector to be increased to the required HDR levels, for further details if desired [0060, 63, 66]},

             [0050]  light from the first projector is combined with light from the second projector to yield a single displayed image, the method comprising:
  
       [0085] processing the image data to determine black levels of the image; if a black level of the first projector is greater than the black levels of the image, reducing a brightness of the first projector by an amount based on the black levels of the image;  
                  {Additional detail in [0080, 84],  That is, [0085] meets the equivalent of the claim language, and additionally for the verbatim language [0080] and [0084] are provided to further disclose the details. Particularly note for the verbatim matching of “black level is reduced” as cited [0080] “This leakage light may be perceived by viewers as a raising of the black level (e.g. blacks take on a grey appearance over the entire image).  Highlight projector 80 includes a spatial filter 84 which, in the illustrated embodiment includes a mask 85 provided in a Fourier plane in the optical path between spatial light modulator 83 and screen 18.  Mask 85 blocks the DC spatial frequency component (i.e. a component of the signal affecting all pixels in the displayed image) thereby decreasing the black level while still passing the highlights. 
        
      [0050, 63] controlling the first projector to project parts of the image within the dynamic range of the first projector; controlling the second projector to supply highlights in the displayed image that have brightness greater than a peak brightness achievable by the first projector.

Damberg [0080, 84 – 85] discloses "controlling the first projector based on the determined black levels of the image" and “controlling the second projector”, but Damberg does not explicitly disclose the "controlling the second projector based on the determined black levels of the image";  
                    Blackham in a similar field of endeavor teaches "controlling the second projector based on the determined black levels of the image" as met by Fig 4-8, Column 2, line 42-56, Column 3, line 15-26, and column 5, line 35-65.
         It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Damberg as taught in Blackham to provide "controlling the second projector based on the determined black levels of the image";  for the purpose of  that the second modulator being such as to further modulate the image to perform optical image enhancement whereby finite minimum image brightness above true black is reduced, whereby contrast range of the projected image is extended as Blackham teaches.



                   Regarding claim 32, Damberg / Blackham disclosed claim 31, and Damberg further discloses “The method according to claim 31 wherein reducing the brightness of the first projector comprises dimming a light source of the first projector”, besides the base claim 31 citations,  [0084] as cited “attenuating” reads on “reducing the brightness”.

                   Regarding claim 34, Damberg / Blackham disclosed claim 31, and Damberg further discloses “The method according to claim 31 wherein reducing the brightness of the first projector reduces the peak brightness of the first projector and the method comprises computing the reduced peak brightness of the first projector”, besides the base claim 31 citations,  [0074] as cited "by reducing the amount of light outside of highlight areas", as already noted in detail in base claim 31 citations, the  first (main) projector controls outside of highlight areas which is the base (main) image.


                 Regarding claim 36, Damberg / Blackham disclosed claim 31, and Damberg further discloses “The method according to claim 31 wherein the processing comprises adjusting the black levels of the image” was already noted in detail in claim 31, based on simulating veiling luminance to determine a lowest perceivable luminance level in the image”, [0021] teaches determining the histogram of pixel levels as desired including the black levels of the image, [0080] discloses  “to determine a lowest perceivable luminance level in the image”, as cited “the light leakage may be perceived by viewers as a raising of the black level (e.g. blacks take on a grey appearance) reads on “based on simulating veiling luminance to determine a lowest perceivable luminance level in the image”. And “adjusting the black levels of the image”, is met as cited [0080] “thereby mask 85 decreasing the black level while still passing the highlights.


               Regarding claim 37, Damberg / Blackham disclosed claim 36, and Damberg further discloses “The method according to claim 36 wherein simulating the veiling luminance is performed at a pixel level” is already noted in claim 36 by [0021, 80].

               Regarding claim 40, Damberg / Blackham disclosed claim 31, and Damberg further discloses “The method according to claim 31 wherein reducing the brightness of the first projector comprises setting the brightness of the first projector such that with a spatial light modulator of the projector system in a least transmissive state, a brightness of the light contributed by the first modulator to the displayed image is equal to the black level of the image”, met by [0085].


               Regarding claim 41, Damberg / Blackham disclosed claim 31, and Damberg further discloses “The method according to claim 31 wherein the processing comprises determining a peak brightness of the image and the method comprises not using the second projector {[0058] “turning off light source 34 (highlight projector)} in response to determining that the peak brightness of the image is below a peak brightness threshold {[0060] threshold comparison} and the black level of the image is below a black level threshold.



               Regarding claim 42, Damberg / Blackham disclosed claim 31, and Damberg further discloses “The method according to claim 31 comprising controlling the second projector to [0065] contribute light to regions of the image that have brightness lower than a peak brightness of the first projector”, [0065] as cited “clipping the luminance of highlight pixels (“region”) to a set level”, that is, while providing the light from the second projector (highlight projector) to the region (highlight area), the clipped luminance pixels of that region means that they have brightness lower than peak brightness.


               Regarding claim 43, Damberg / Blackham disclosed claim 42, and Damberg further discloses “The method according to claim 42 wherein the processing comprises portioning content of the image between the first and second projectors” met by [0063, 66].


               Regarding claim 44, Damberg / Blackham disclosed claim 43, and Damberg further discloses “The method according to claim 43 wherein the processing comprises [0084] generating a mask of pixels in the image having brightness greater than the peak brightness of the first projector, {[0084] blur filter} blurring or diffusing the mask and controlling the second projector to contribute light to pixels corresponding to the blurred or diffused mask.


               Regarding claim 45, Damberg / Blackham disclosed claim 43, and Damberg further discloses “The method according to claim 43 wherein the processing comprises computing approximations of veiling luminance at each pixel of the image”,  [0021] teaches determining the histogram of pixel levels as desired including the black levels of the image, [0080] discloses  as cited “the light leakage may be perceived by viewers as a raising of the black level (e.g. blacks take on a grey appearance) reads on “computing approximations of veiling luminance” . And “adjusting the black levels of the image”, is met as cited [0080] “thereby mask 85 decreasing the black level while still passing the highlights.
     
             “and adjusting parameters for blending light from the first and second projectors based on the approximations of veiling luminance” met by [0057].


               Regarding claim 48, Damberg / Blackham disclosed claim 31, and Damberg further discloses “The method according to claim 31 wherein the processing comprises [0010] generating from the image separate first image {base image} and second image {highlight image} data for the first {main} projector and second {highlight} projector respectively and controlling the first projector comprises controlling the first projector to project the first image data and controlling the second projector comprises controlling the second projector to project the second image data.


               Regarding claim 50, Damberg / Blackham disclosed claim 48, and Damberg further discloses “The method according to claim 48 wherein the processing comprises applying a blur to one of the first and second image data” met by [0010] for the first and second image data, and [0084] “applying blur to image data”.




5.	Claim 33 rejected under 35 U.S.C. 103 as being un-patentable over Damberg et al., hereinafter Damberg (US 20140043352 A1) in view of Blackham et al., hereinafter Blackham (US 5978142 A), in view of Lippey et al., hereinafter Lippey (US 20130162952 A1).

          Regarding claim 33, Damberg / Blackham disclosed claim 31, and Damberg further discloses “The method according to claim 31 wherein reducing the brightness of the first projector comprises”,
              Damberg / Blackham does not explicitly disclose “reducing a size of an iris in an optical path”, but Lippey in a similar field of endeavor teaches “reducing a size of an iris in an optical path”, as cited in [0035] “Automatic shutter speed was used and the iris was fixed at a 3 mm diameter by using a lens focal length of 30 mm and an f # of 9.0”, thus the size of the iris in the optical path is adjustable as it is being fixed.
         It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Damberg / Blackham as taught in Lippey to provide “reducing a size of an iris in an optical path”, for the purpose of reducing the brightness of the first projector which enhances the invention of Damberg to use other methods conventionally known in the art, such as limiting light by iris diameter size.


6.	Claim 35, 38 rejected under 35 U.S.C. 103 as being un-patentable over Damberg et al., hereinafter Damberg (US 20140043352 A1) in view of Blackham et al., hereinafter Blackham (US 5978142 A) in view of Damera-Venkata et al., hereinafter Damera-Venkata (US 20070091277 A1).

          Regarding claim 35, Damberg / Blackham disclosed claim 31, and Damberg further discloses “The method according to claim 31 comprising adjusting the black levels of the image”
              Damberg / Blackham does not explicitly disclose “adjusting the black levels of the image based on a level of ambient lighting”,
               Damera-Venkata in a similar field of endeavor teaches [0177] "adjusting the black levels of the image based a level of ambient lighting", more detail if desired in [0175-176].
         It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Damberg /Blackham as taught in Damera-Venkata to provide “adjusting the black levels of the image based on a level of ambient lighting”, for the purpose of accounting for the effect of ambient lighting prevalent in daylight viewing of a projected image and preventing a washout image in a bright room.

    Regarding claim 38, Damberg / Blackham disclosed claim 36, and Damberg further discloses “The method according to claim 36 comprising adjusting the black levels of the image based on a level of ambient lighting”, this limitation was noted in claim 35.


7.	Claim 39 rejected under 35 U.S.C. 103 as being un-patentable over Damberg et al., hereinafter Damberg (US 20140043352 A1) in view of Blackham et al., hereinafter Blackham (US 5978142 A), in view of Nitta et al., hereinafter Nitta (US 20050195223 A1).

          Regarding claim 39, Damberg / Blackham disclosed claim 31, and Damberg further discloses “The method according to claim 31 wherein the processing further determines dynamic range and maximum luminance level of the image and the processing comprises generating modified image data based on the dynamic range, black levels and maximum luminance level” met by Damberg [0003, 60, 66], however, Damberg /Blackham does not provide the details of the processing for these limitations, but 
             Nitta in a similar field of endeavor teaches the details of the processing as cited in [0210].     
     It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Damberg / Blackham as taught in Nitta to provide the for the purpose of making it easier to understand the processing of the dynamic range which requires determining the maximum luminance level and minimum (black level) luminance level of the image to generate the modified normalized image.


8.	Claim 46 rejected under 35 U.S.C. 103 as being un-patentable over Damberg et al., hereinafter Damberg (US 20140043352 A1) in view of Blackham et al., hereinafter Blackham (US 5978142 A), in view of Conner et al., hereinafter Conner (US 20070046898 A1).

          Regarding claim 46, Damberg / Blackham disclosed claim 31, and “The method according to claim 31 wherein the processing includes an "Adjust Black Level" operation”,

               Damberg / Blackham does not explicitly disclose “Operation which increases the black level of the image in cases where an observer would not be able to perceive the black level of the image”, but
             Conner in a similar field of endeavor teaches “Operation which increases the black level of the image in cases where an observer would not be able to perceive the black level of the image” as cited [0109] last 3 lines "processor 1103 can increase the output intensity of one or more discrete light sources that have corresponding high brightness and contrast of a relatively dark projectable image may be increased".
     It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Damberg / Blackham as taught in Conner to provide “Operation which increases the black level of the image in cases where an observer would not be able to perceive the black level of the image”, for the purpose of making it easier to see the black level of the image in dark scenes.


9.	Claim 47 rejected under 35 U.S.C. 103 as being un-patentable over Damberg et al., hereinafter Damberg (US 20140043352 A1) in view of Blackham et al., hereinafter Blackham (US 5978142 A), in view of Conner et al., hereinafter Conner (US 20070046898 A1) in view of Iversen (US 20130201403 A1).

    Regarding claim 47, Damberg / Blackham / Conner discloses claim 46 and “The method according to claim 46 wherein the Adjust Black Level operation comprises”,

Damberg / Blackham / Conner does not explicitly disclose “applying a forward model of the projectors to predict halo in the displayed image”, but 
               Iversen in a similar field of endeavor teaches “applying a forward model of the projectors to predict halo in the displayed image” as met by Iversen [0098].
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Damberg / Blackham /Conner as taught in Iversen to provide “applying a forward model of the projectors to predict halo in the displayed image”, for the purpose of making it easier to see the black level of the image in scenes with halo artifacts.


10.	Claim 49 rejected under 35 U.S.C. 103 as being un-patentable over Damberg et al., hereinafter Damberg (US 20140043352 A1) in view of Blackham et al., hereinafter Blackham (US 5978142 A), in view of Iversen (US 20130201403 A1).

          Regarding claim 49, Damberg / Blackham discloses “The method according to claim 48 wherein the processing comprises”,
               Damberg does not explicitly disclose “using different gamma curves for the first and second projectors”, but Iversen in a similar field of endeavor teaches “using different gamma curves for the first and second projectors”, met by Iversen [0081].
     It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Damberg / Blackham as taught in Iversen to provide “using different gamma curves for the first and second projectors”, for the purpose of accounting for the differences between the projectors that require using different gamma curves, as it is known in the art the gamma curves should consider the capabilities of the luminance generation range of each particular projector and also the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/BRIAN P YENKE/Primary Examiner, Art Unit 2422